DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages, filed 0, with respect to 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 19-29 of the Applicant Response, filed 04/01/2022, with respect to the rejection(s) of claim(s) 1, 5, 9, 13, and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102 rejection has been withdrawn.  However, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Srinivasan et al., (US 2016/0188568 A1).
Applicant’s arguments, see pages 29-34, filed 04/01/2022, with respect to the rejection(s) of claim(s) 3, 11 and 19 under 35 U.S.C. 102 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with applicant’s arguments that state “The Applicant asserts that though Boddhu teaches about identifying the adverse events, Boddhu is completely silent on applying a machine learning technique on adverse event bearing sentences to derive the adverse events”. Boddhu discloses the use of a self-learning (feature of machine learning and artificial intelligence) system to derive (via extraction and validation) sentences containing adverse events (Boddhu ¶0031 and 0066-0067). 
Applicant’s arguments, see pages 29-34, filed 04/01/2022, with respect to the rejection(s) of claim(s) 2, 6, 10 and 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with applicant’s arguments that state Srinivasan does not disclose the deficiencies of Boddhu for claims 2, 6, 10 and 14 because of the features of independent claims 1, 9 and 17. Srinivasan does disclose the set of language specific Natural Language Processes (NLPs) deficiencies rendered by Boddhu for claims 2, 6, 10 and 14. 
Applicant’s arguments, see pages 29-34, filed 04/01/2022, with respect to the rejection(s) of claim(s) 4, 7-8, 12, 15-16 and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with applicant’s arguments that state Xiang does not disclose the deficiencies of Boddhu for claims 2, 6, 10 and 14 because of the features of independent claims 1, 9 and 17. Xiang does disclose the ontology and bi-directional long short term memory deficiencies rendered by Boddhu for claims 4, 7-8, 12, 15-16 and 20. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4, the phrase "with co-occurring entities" is indefinite as it is not clear if it refers to the same “co-occurring entities” of Claim 1, line 26.
Claim 11, line 4, the phrase "with c" is indefinite as it is not clear if it refers to the same “co-occurring entities” of Claim 9, line 28.
Claim 19, line 4, the phrase "with c" is indefinite as it is not clear if it refers to the same “co-occurring entities” of Claim 17, line 25.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boddhu et al., (US 2017/0116054 A1), in view of Srinivasan et al., (US 2016/0188568 A1).

Regarding Claim 1: Boddhu discloses an information processing device comprising: 
receiving, by one or more hardware processors, a set of articles from a plurality of data sources (Boddhu discloses receiving from a plurality of data sources from news, news articles, social media, web-based news or any other data sources that store/publish data containing information related to events (Boddhu ¶0034, 0039));
extracting, by the one or more hardware processors, a plurality of metadata from the set of articles to obtain a plurality of groups and associated information (Boddhu discloses extracting events, topics or entities from a plurality of data sources. Boddhu further discloses generating spatial temporal event grouping of the extracted events and entities (Boddhu ¶0040, 0044));
identifying, by the one or more hardware processors, relevant linguistic features corresponding to each group among the plurality of groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set (Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques (Boddhu ¶0041 and 0031));
disambiguating, by the one or more hardware processors, one or more entities from the analyzed data set to obtain a disambiguated data set comprising one or more disambiguating entities (Boddhu discloses disambiguating independent entities from one another following the pre-processing and data normalization phase as a part of the event extraction system.  Entities include people, organizations, geographic locations, medical conditions, weapons, dates, times or any other identified entities (Boddhu ¶0042));
determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises: identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set, wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities (Boddhu discloses identifying (determining) possible event model candidates in the text received from the data sources that include car or train accidents, natural disasters, man-made disasters, security events, traffic incidents, a major sporting event, a concert, election day coordination and/or any other identified events the aforementioned extraction methods using the event extractor software or the Latent Dirichlet Allocation (LDA) method. Thereafter, the newly extracted features/keywords and events (implicit) are compared against existing stored events (explicit) models to determine if the words extracted relate to an existing or new emergency (adverse) event. Upon the completion of event validation, the newly identified (implicit) events are stored into the verified event store (explicit event database) (Boddhu ¶0043-0047, 0062-067));
	identifying, by the one or more hardware processors, one or more adverse event-entity association based on one or more linguistic features identified in the disambiguated data set, wherein an adverse event sentence, an adverse event keyword and co-occurring entities within the adverse event sentence are inputted for identification of the appropriate one or more adverse event-entity association, and wherein the one or more linguistic features include dependency relations among the adverse event keyword and the co-occurring entities to obtain the one or more adverse event-entity association (Boddhu discloses adverse event-entity associations within sentences containing adverse events, event keywords and co-occurring entities (Boddhu ¶0065-0067). For example, Boddhu discloses the following sentences “Bill Gates the chairman of Microsoft was Kidnapped in Syria” and “Kidnapping of the Chairman of Microsoft Bill Gates in Syria” that reveal multiple entities, events and keywords that form multiple associations necessary to identify adverse events (Boddhu ¶0065-0067)). 

Boddhu fails to explicitly disclose:
determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises: identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities.

However, in an analogous art, Srinivasan teaches:
determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises: identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated (Srinivasan teaches the identification of multiple sentences, extracted from the data store, that express positive or negative events based on their various entities (Srinivasan ¶0049, 0096, 0104 and 0063)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Srinivasan in the method of Boddhu, because this would improve the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 2: Boddhu, in view of Srinivasan, further discloses the processor implemented method as claimed in claim 1, wherein the step of analyzing the plurality of groups to identify relevant linguistic features corresponding to each group among the plurality of groups by utilizing the set of language specific NLPs comprises: pre-processing the plurality of news of each group by a preprocessor of the set of language specific NLPs implemented by the one or more processors (Boddhu ¶0041 and 0031); extract a set of raw news text and a set of headlines corresponding to the set of raw news text (Srinivasan ¶0096, Fig. 14, 0089); remove Hypertext Markup Language (HTML) tags and foreign language characters from the extracted set of raw news text (Srinivasan ¶0096, Fig. 14 and 0051); performing Part-Of-Speech (POS) tagging on the pre-processed set of news articles by a dependency parser of the set of language specific NLPs (Boddhu ¶0041 and 0031); extracting a root verb from the POS tagging (Srinivasan ¶0063); identifying tense, aspect and modality of the root verb by a morphological analyser of the set of language specific NLPs (Srinivasan ¶0063, 0065, 0094, 0098-099, and Fig. 5); performing named entity extraction and resolution to identify different entity names by a Named Entity Recognizer (NER) of the set of language specific NLPs, wherein an entity resolver resolves a set of different entity names obtained from the NER (Srinivasan ¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the method of Boddhu, because this would allow to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 3: Boddhu, in view of Srinivasan, further discloses the processor implemented method as claimed in claim 1, wherein the one or more adverse events derived from the one or more explicit adverse events are identified by applying a machine learning technique on adverse event bearing sentences on the disambiguated data set and associated with co-occurring entities, wherein the one or more adverse events are associated with the co-occurring entities based on one or more linguistic features identified in the disambiguated data set (View Boddhu ¶0031 and 0066-67).

Regarding Claim 5: Boddhu, in view of Srinivasan, further discloses the processor implemented method as claimed in claim 1, the processor implemented method as claimed in claim 1, further comprising, performing, by the one or more hardware processors, a key entity extraction using entity statistics pertaining to a given document to obtain at least one key entity in a document, wherein the at least one key entity in the document corresponds to maximally occurring entity in the given document (Srinivasan ¶0085).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the method of Boddhu, because this would allow the extraction of the highest occurring noun phrase (entity) within the document which would further allow the incorporation of dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 6: Boddhu, in view of Srinivasan, further discloses the processor implemented method as claimed in claim 1, wherein the sentiment of each sentence in the document is determined by performing sentiment extraction and analysis (Srinivasan ¶0007, 0036, 0042 and 0100).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the method of Boddhu, because this would allow to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 9: Boddhu discloses a system (100) for identifying and profiling of a plurality of adverse events pertaining to at least one entity, wherein the system comprising:
	a memory (102) storing instructions (Boddhu ¶0072);
	one or more communication interfaces (106) (Boddhu ¶0072, 0035);
	one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions (Boddhu ¶0072, 0035);	
receive, a set of articles from a plurality of data sources (Boddhu discloses receiving from a plurality of data sources from news, news articles, social media, web-based news or any other data sources that store/publish data containing information related to events (Boddhu ¶0034, 0039));
extract, a plurality of metadata from the set of articles to obtain a plurality of groups and associated information (Boddhu discloses extracting events, topics or entities from a plurality of data sources. Boddhu further discloses generating spatial temporal event grouping of the extracted events and entities (Boddhu ¶0040, 0044));
identify, relevant linguistic features corresponding to each group among the plurality of
groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set (Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques (Boddhu ¶0041 and 0031));
disambiguate, one or more entities from the analysed data set to obtain a disambiguated data set comprising one or more disambiguating entities (Boddhu discloses disambiguating independent entities from one another following the pre-processing and data normalization phase as a part of the event extraction system.  Entities include people, organizations, geographic locations, medical conditions, weapons, dates, times or any other identified entities (Boddhu ¶0042));
determine, the presence or an absence of at least one adverse event, wherein based on the
determined presence, at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set, wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities (Boddhu discloses identifying (determining) possible event model candidates in the text received from the data sources that include car or train accidents, natural disasters, man-made disasters, security events, traffic incidents, a major sporting event, a concert, election day coordination and/or any other identified events the aforementioned extraction methods using the event extractor software or the Latent Dirichlet Allocation (LDA) method. Thereafter, the newly extracted features/keywords and events (implicit) are compared against existing stored events (explicit) models to determine if the words extracted relate to an existing or new emergency (adverse) event. Upon the completion of event validation, the newly identified (implicit) events are stored into the verified event store (explicit event database) (Boddhu ¶0043-0047, 0062-067));
	identify, one or more adverse event-entity association based on one or more linguistic features identified in the disambiguated data set, wherein an adverse event sentence, an adverse event keyword and co-occurring entities within the adverse event sentence are inputted for identification of the appropriate one or more adverse event-entity association, and wherein the one or more linguistic features include dependency relations among the adverse event keyword and the co-occurring entities to obtain the one or more adverse event-entity association (Boddhu discloses adverse event-entity associations within sentences containing adverse events, event keywords and co-occurring entities (Boddhu ¶0065-0067). For example, Boddhu discloses the following sentences “Bill Gates the chairman of Microsoft was Kidnapped in Syria” and “Kidnapping of the Chairman of Microsoft Bill Gates in Syria” that reveal multiple entities, events and keywords that form multiple associations necessary to identify adverse events (Boddhu ¶0065-0067)). 

Boddhu fails to explicitly disclose:
determine, the presence or an absence of at least one adverse event, wherein based on the determined presence, at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities.

However, in an analogous art, Srinivasan teaches:
determine, the presence or an absence of at least one adverse event, wherein based on the determined presence, at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated (Srinivasan teaches identification of multiple sentences, extracted from the data store, that express positive or negative events based on their various entities (Srinivasan ¶0049, 0096, 0104, and 0063)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Srinivasan in the system of Boddhu, because this would improve the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 10: Boddhu, in view of Srinivasan, further discloses the system as claimed in claim 9, wherein the step of analyzing the plurality of groups to identify relevant linguistic features corresponding to each group among the plurality of groups by utilizing the set of language specific NLPs comprises: pre-process the plurality of news of each group by a preprocessor of the set of language specific NLPs implemented by the one or more processors (Boddhu ¶0041 and 0031); extract a set of raw news text and a set of headlines corresponding to the set of raw news text (Srinivasan ¶0096, Fig. 14, 0089); remove Hypertext Markup Language (HTML) tags and foreign language characters from the extracted set of raw news text (Srinivasan ¶0096, Fig. 14 and 0051); perform Part-Of-Speech (POS) tagging on the pre-processed set of news articles by a dependency parser of the set of language specific NLPs (Boddhu ¶0041 and 0031); extract a root verb from the POS tagging (Srinivasan ¶0063); identify tense, aspect and modality of the root verb by a morphological analyser of the set of language specific NLPs (Srinivasan ¶0063, 0065, 0094, 0098-099, and Fig. 5); perform named entity extraction and resolution to identify different entity names by a Named Entity Recognizer (NER) of the set of language specific NLPs, wherein an entity resolver resolves a set of different entity names obtained from the NER (Srinivasan ¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the system of Boddhu, because this would allow to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 11: Boddhu, in view of Srinivasan, further discloses the system as claimed in claim 9, wherein the one or more adverse events derived from the one or more explicit adverse events are identified by applying a machine learning technique on adverse event bearing sentences on the disambiguated data set and associated with co-occurring entities, wherein the one or more adverse events are associated with the cooccurring entities based on one or more linguistic features identified in the disambiguated data set (View Boddhu ¶0031 and 0066-67).

Regarding Claim 13: Boddhu, in view of Srinivasan, further discloses the system as claimed in claim 9, wherein the one or more hardware processors are further configured to perform a key entity extraction using entity statistics pertaining to a given document to obtain at least one key entity in a document, wherein the at least one key entity in the document corresponds to maximally occurring entity in the given document (Srinivasan ¶0085).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the system of Boddhu, because this would allow the extraction of the highest occurring noun phrase (entity) within the document which would further allow the incorporation of dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 14: Boddhu, in view of Srinivasan, further discloses the system as claimed in claim 9, wherein the sentiment of each sentence in the document is determined by performing sentiment extraction and analysis (Srinivasan ¶0007, 0036, 0042 and 0100).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the method of Boddhu, because this would allow to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 17: Boddhu discloses one or more non-transitory machine readable information storage
mediums comprising one or more instructions which when executed by one or more hardware processors cause (Boddhu ¶0072, 0035);
receiving a set of articles from a plurality of data sources (Boddhu discloses receiving from a plurality of data sources from news, news articles, social media, web-based news or any other data sources that store/publish data containing information related to events (Boddhu ¶0034, 0039));
extracting a plurality of metadata from the set of articles to obtain a plurality of groups and associated information (Boddhu discloses extracting events, topics or entities from a plurality of data sources. Boddhu further discloses generating spatial temporal event grouping of the extracted events and entities (Boddhu ¶0040, 0044));
identifying relevant linguistic features corresponding to each group among the plurality of
groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set (Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques (Boddhu ¶0041 and 0031));
disambiguating one or more entities from the analysed data set to obtain a disambiguated data set comprising one or more disambiguating entities (Boddhu discloses disambiguating independent entities from one another following the pre-processing and data normalization phase as a part of the event extraction system.  Entities include people, organizations, geographic locations, medical conditions, weapons, dates, times or any other identified entities (Boddhu ¶0042));
determining the presence or an absence of at least one adverse event, wherein based on the
determined presence, identifying at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set, wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities (Boddhu discloses identifying (determining) possible event model candidates in the text received from the data sources that include car or train accidents, natural disasters, man-made disasters, security events, traffic incidents, a major sporting event, a concert, election day coordination and/or any other identified events the aforementioned extraction methods using the event extractor software or the Latent Dirichlet Allocation (LDA) method. Thereafter, the newly extracted features/keywords and events (implicit) are compared against existing stored events (explicit) models to determine if the words extracted relate to an existing or new emergency (adverse) event. Upon the completion of event validation, the newly identified (implicit) events are stored into the verified event store (explicit event database) (Boddhu ¶0043-0047, 0062-067));
	identifying one or more adverse event-entity association based on one or more linguistic features identified in the disambiguated data set, wherein an adverse event sentence, an adverse event keyword and co-occurring entities within the adverse event sentence are inputted for identification of the appropriate one or more adverse event-entity association, and wherein the one or more linguistic features include dependency relations among the adverse event keyword and the co-occurring entities to obtain the one or more adverse event-entity association (Boddhu discloses adverse event-entity associations within sentences containing adverse events, event keywords and co-occurring entities (Boddhu ¶0065-0067). For example, Boddhu discloses the following sentences “Bill Gates the chairman of Microsoft was Kidnapped in Syria” and “Kidnapping of the Chairman of Microsoft Bill Gates in Syria” that reveal multiple entities, events and keywords that form multiple associations necessary to identify adverse events (Boddhu ¶0065-0067)).

Boddhu fails to explicitly disclose:
determining the presence or an absence of at least one adverse event, wherein based on the determined presence, identifying at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities.

However, in an analogous art, Srinivasan teaches:
determining the presence or an absence of at least one adverse event, wherein based on the
determined presence, identifying at least one of one or more implicit adverse events and one or more explicit adverse events are identified from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated (Srinivasan teaches identification of multiple sentences, extracted from the data store, that express positive or negative events based on their various entities (Srinivasan ¶0049, 0096, 0104, and 0063)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Srinivasan in the system of Boddhu, because this would improve the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 18: Boddhu, in view of Srinivasan, further discloses the one or more non-transitory machine readable information storage mediums of claim 17, wherein the step of analyzing the plurality of groups to identify relevant linguistic features corresponding to each group among the plurality of groups by utilizing the set of language specific NLPs comprises: pre-processing the plurality of news of each group by a preprocessor of the set of language specific NLPs implemented by the one or more processors (Boddhu ¶0041 and 0031); extract a set of raw news text and a set of headlines corresponding to the set of raw news text (Srinivasan ¶0096, Fig. 14, 0089); remove Hypertext Markup Language (HTML) tags and foreign language characters from the extracted set of raw news text (Srinivasan ¶0096, Fig. 14 and 0051); performing Part-Of-Speech (POS) tagging on the pre-processed set of news articles by a dependency parser of the set of language specific NLPs (Boddhu ¶0041 and 0031); extracting a root verb from the POS tagging (Srinivasan ¶0063); identifying tense, aspect and modality of the root verb by a morphological analyser of the set of language specific NLPs (Srinivasan ¶0063, 0065, 0094, 0098-099, and Fig. 5); performing named entity extraction and resolution to identify different entity names by a Named Entity Recognizer (NER) of the set of language specific NLPs, wherein an entity resolver resolves a set of different entity names obtained from the NER (Srinivasan ¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Srinivasan to the system of Boddhu, because this would allow to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification, thus improving the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).

Regarding Claim 19: Boddhu, in view of Srinivasan, further discloses the one or more non-transitory machine readable information storage mediums of claim 17, wherein the one or more adverse events derived from the one or more explicit adverse events are identified by applying a machine learning technique on adverse event bearing sentences on the disambiguated data set and associated with co-occurring entities, wherein the one or more adverse events are associated with the co-occurring entities based on one or more linguistic features identified in the disambiguated data set (View Boddhu ¶0031 and 0066-67).

Claims 4, 7-8, 12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boddhu et al., (US 2017/0116054 A1), in view of Srinivasan et al., (US 2016/0188568 A1), further in view of Xiang et al., (“A Survey of Event Extraction From Text”).

Regarding Claim 4: Boddhu, in view of Srinivasan, discloses the processor implemented method as claimed in claim 1. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework.

However, in an analogous art, Srinivasan teaches:
wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework (Xiang discloses the development and use of several ontology-based event extraction systems to extract events from online news and patterns (Xiang pg 173117, §IV, ¶1-3)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the method of Boddhu, in view of Srinivasan, because this would allow for increased handling expansion of event extraction and generate more even patterns, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Regarding Claim 7: Boddhu, in view of Srinivasan, discloses the processor implemented method as claimed in claim 1. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification.

However, in an analogous art, Xiang teaches:
wherein the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification (Xiang discloses the use of Bi-directional Long Short Term Memory (Bi-LSTM) neural networks to extract events from news byway of applying the backwards and forwards hidden layers. (Xiang pg 173125, §V, ¶D)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the method of Boddhu, in view of Srinivasan, because this would allow for increased ways to extract event data from various news sources, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173125, §V, ¶D).

Regarding claim 8: Boddhu, in view of Srinivasan, discloses the processor implemented method as claimed in claim 1. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	providing the updated event ontology based adverse event identification for continuous learning.

However, in an analogous art, Xiang teaches:
providing the updated event ontology based adverse event identification for continuous learning (Xiang teaches utilizing and updating an ontology-based event extraction system with additional corpus to produce/learn more event patterns (Xiang pg 173117, col 1 and Fig. 4).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the method of Boddhu, in view of Srinivasan, because this would allow for increased handling expansion of event extraction and generate more even patterns, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Regarding Claim 12: Boddhu, in view of Srinivasan, discloses the system as claimed in claim 9. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework.

However, in an analogous art, Srinivasan teaches:
wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework (Xiang discloses the development and use of several ontology-based event extraction systems to extract events from online news and patterns (Xiang pg 173117, §IV, ¶1-3)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the system of Boddhu, in view of Srinivasan, because this would allow for increased handling expansion of event extraction and generate more even patterns, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Regarding Claim 15: Boddhu, in view of Srinivasan, discloses the system as claimed in claim 9. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification.

However, in an analogous art, Xiang teaches:
wherein the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification (Xiang discloses the use of Bi-directional Long Short Term Memory (Bi-LSTM) neural networks to extract events from news byway of applying the backwards and forwards hidden layers (Xiang pg 173125, §V, ¶D)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the system of Boddhu, in view of Srinivasan, because this would allow for increased ways to extract event data from various news sources, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173125, §V, ¶D).

Regarding Claim 16: Boddhu, in view of Srinivasan, discloses the system as claimed in claim 9. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more hardware processors further configured to provide the updated event ontology based adverse event identification for continuous learning.

However, in an analogous art, Xiang teaches:
wherein the one or more hardware processors further configured to provide the updated event ontology based adverse event identification for continuous learning (Xiang teaches utilizing and updating an ontology-based event extraction system with additional corpus to produce/learn more event patterns (Xiang pg 173117, col 1 and Fig. 4)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the system of Boddhu, in view of Srinivasan, because this would allow for increased handling expansion of event extraction and generate more even patterns, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Regarding Claim 20: Boddhu, in view of Srinivasan, discloses the one or more non-transitory machine readable information storage mediums of claim 17. However, Boddhu, in view of Srinivasan, fails to disclose the claimed:
	wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework.

However, in an analogous art, Srinivasan teaches:
wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework (Xiang discloses the development and use of several ontology-based event extraction systems to extract events from online news and patterns (Xiang pg 173117, §IV, ¶1-3)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Xiang in the system of Boddhu, in view of Srinivasan, because this would allow for increased handling expansion of event extraction and generate more even patterns, thus increasing the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Shukla et al. (US 2017/0056764 A1) teaches the extraction of entities from storylines and by using various algorithms (LDA, SVM, information gain, rule sets) to identify and categorize storylines to extract the top prospect of people and organizations to corresponding adverse events.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658      

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658